DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Nadathur et al. (US 2017/0033944) (hereinafter Nadathur)
Regarding claims 1 and 7, Nadathur discloses an opening-closing control system and method, comprising: an outputter (paragraph [0065], “A “notification” event can include any type of electronic message signal that is generated at a source and receivable by a coordinator or controller”, considered “source”) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (paragraph [0065], “A “notification” event can include any type of electronic message signal that is generated at a source and receivable by a coordinator or controller”, considered “coordinator or controller” that receives “signal that is generated at a source”) that obtains information on a second facility (See paragraph [0065], “a neighbor's home”) output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (paragraph [0065], “a coordinator may receive notifications from a coordinator in a different local environment (e.g., a neighbor's home, assuming the neighbor has authorized the sharing of notifications); such a notification can include, e.g., weather-related information based on weather sensors the neighbor has installed, security information (such as detecting a possible break-in or suspicious activity), or the like”).  
Regarding claim 2, Nadathur discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility (paragraph [0065], “a coordinator may receive notifications from a coordinator in a different local environment (e.g., a neighbor's home, assuming the neighbor has authorized the sharing of notifications); such a notification can include, e.g., weather-related information based on weather sensors the neighbor has installed, security information (such as detecting a possible break-in or suspicious activity), or the like”).
Regarding claim 3, Nadathur discloses wherein the signal from the alert system is associated with the opening-closing control system (See at least paragraph [0065]).  
Regarding claim 6, Nadathur discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragraphs [0007-0010], [0050], [0075-0078]).  

Regarding claim 8, Nadathur discloses a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See Figures 6-13, See paragraphs [0006-0007], [0051], 0068], [0166-0169]). 
Regarding claim 9, Nadathur discloses wherein the information on the second facility is information on an alert regarding the second facility (e.g., a neighbor's home, assuming the neighbor has authorized the sharing of notifications); such a notification can include, e.g., weather-related information based on weather sensors the neighbor has installed, security information (such as detecting a possible break-in or suspicious activity), or the like”).  


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Trani (US 2017/0256107)
Regarding claims 1 and 7, Trani discloses an opening-closing control system and method, comprising: an outputter (element 110) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility (See at least paragraph [0036], “the security system 100 is distributed between two or multiple locations or buildings 102”); and an obtainer that obtains information on a second facility (See at least paragraph [0036], “the security system 100 is distributed between two or multiple locations or buildings 102”) output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (See at least paragraph [0011], “Another advantage is the ability to initiate a “smart” lockdown in response to emergency situations (e.g., a fire, a prison riot, or a missing child/person in a store or building). In response to an emergency situation being initiated, an emergency lockdown signal is sent from a system controller to the verification and tracking system, which forwards the signal to the door controllers. This causes door controllers to unlock and grant or lock and deny access/movement according to the type of situation”, paragraph [0106], “The verification and tracking system 115 generates an alarm if the non-authorized user enters the restricted area in step 419. Security personnel can also be notified in step 420. Next, the verification and tracking system locks other doors (e.g., escape routes) in the vicinity to prevent further movement of the non-authenticated user in step 422”
Regarding claim 2, Trani discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility (See at least paragraph [0036]).
Regarding claim 3, Trani discloses wherein the signal from the alert system is associated with the opening-closing control system (See at least paragraph [0106]).  
Regarding claim 6, Trani discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragraph [0011]).  
Regarding claim 8, Trani discloses a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See at least paragraphs [0011], [0036-0037], [0046-0048]).
Regarding claim 9, Trani discloses wherein the information on the second facility is information on an alert regarding the second facility See at least paragraph [0036]).


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by
Haupt et al. (US 2017/0099357) (hereinafter Haupt).
 Regarding claims 1 and 7, Haupt discloses an opening-closing control system and method, comprising: an outputter (See at least Figures 1 and 15, generally considered element 101) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (See at least Figures 1 and 15, generally considered element 101. Examiner notes that “server” (element 101) both receives and transmits “signals”) that obtains information, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (See at least paragraph [0069], “As another example, in response to a tornado warning alert, the server 101 may be programmed to automatically close storm shutters for all homes in the area of the alert. In other examples, a home monitoring system may have motion detectors and sound detection sensors 200 that would alert the central server 101 to potential intrusions”). 
Examiner additionally notes that Haupt discloses wherein the information obtained is specifically information on a second facility output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility (See Paragraph [0063], “Additionally, users may be permitted to register for notifications based on the sensor readings of other users' sensors, for example, sensors installed by friends, family members, neighbors, or from community sensors which provide public readings available to all system users with access to the server 101”, See Paragraph [0057], “a user may register to receive notifications based on one or more weather conditions detected by an external weather sensor 200 at their residence or other location. For instance, users may receive external temperature notifications (e.g., temperature reading above or below a threshold value), wind notifications (e.g., wind gust above a threshold value), and other notifications based humidity, pressure, daylight, precipitation, and other weather conditions.”, See paragraph [0067], “a receiver unit 300 may be integrated into a home automation system so that the unit would, for example, close windows when rain is detected by the external rain sensor 200, or when the receiver 300 receives an indication from the server 101 that there is a high probability of rain at the user's home location”, See paragraph [0069], “the server 101 may be programmed to automatically take actions even without the explicit directions of a user. For example, upon identifying a potential intrusion at the house via a motion detector 200, the server 101 may transmit an instruction via gateway 141 to automatically close and lock the doors and windows in the house”). Therefore, based off of information obtained on a second facility (i.e. neighbors house via “external weather sensor 200”) output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility, the system of Haupt is entirely capable to at least “close windows when rain is detected by the external rain sensor 200”
Regarding claim 2, Haupt as modified by Nadathur for claim 1 above teaches wherein the information on the alert is issued as a signal from an alert system provided in the second facility (See Nadathur, paragraph [0065]).  
Regarding claim 3, Haupt discloses wherein the signal from the alert system is associated with the opening-closing control system (See Haupt paragraphs [0006-0008], [0038], [0054-0055], and [0077, See Nadathur, paragraph [0065]).  
Regarding claim 6, Haupt discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragraph [0069]).  
Regarding claim 8, Haupt discloses a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See at least paragraph [0031-0033], [0042], [0047].  
Regarding claim 9, Haupt discloses wherein the information on the second facility is information on an alert regarding the second facility (See at least paragraphs [0057], [0063], and [0067-0069]).












(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102a2 as being anticipated by Raz et al. (US 2019/0080577) (hereinafter Raz).
Regrading claims 1 and 7, Raz discloses an opening-closing control system and method, comprising: an outputter (Figure 1, element 10, EAGL system both sends and receives signals) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (Figure 1, element 10, EAGL system both sends and receives signals) that obtains information on a second facility output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (See at least paragraph [0063], “In this example, there is a building A 120 and a building B 122 both belonging to a single facility location but each building has separate EAGL systems. Building A 120 has an EAGL system A 124 along with access control server A 128, and building B 122 has EAGL system B 126 along with access control server B 130. During an active shooter event, inside building A 120, EAGL system A 124 sends a lock all doors command 132 to access control server A 128 and a leave the building message 134 to PA system A 136. Simultaneously, EAGL system A 124 sends a lock external doors command 138 to access control server B 130 and a stay inside building message 140 to PA system B 142. The inverse scenario can take place when an active shooter event is detected in building B 122”).
Regrading claim 2, Raz discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility (See paragraph [0063]).  
Regrading claim 3, Raz discloses wherein the signal from the alert system is associated with the opening-closing control system (See at least paragraph [0063]).  
Regrading claim 6, Raz discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragaphs [0064-0065]).
Regrading claim 8, Raz discloses A non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See at least paragraphs [0038-0040] and [0048]).  
Regrading claim 9, Raz discloses wherein the information on the second facility is information on an alert regarding the second facility (See at least paragraph [0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2017/0099357) (hereinafter Haupt).
Regarding claim 4, Haupt discloses wherein information on an alert is emitted and detected as a sound from an alert system (See Figure 5, See at least paragraphs [0054-0057]).  Although Huapt does not explicitly disclose wherein the sound is a sound from an alert system provided in the second facility, Haupt does explicitly disclose wherein the information obtained by the system can be specifically information on a second facility output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility (See Paragraph [0063], “Additionally, users may be permitted to register for notifications based on the sensor readings of other users' sensors, for example, sensors installed by friends, family members, neighbors, or from community sensors which provide public readings available to all system users with access to the server 101”, also See Paragraph [0069], “sound detection sensors 200 that would alert the central server 101 to potential intrusions. In this example, after receiving a notification of a potential intrusion (wherein the sending of the notification was based on the user preferences and configuration of the server 101), the user may then be able to login to the server 101 to view additional information regarding the potential intrusion (e.g., an image taken from a motion activated camera 200, or a sound recorded by an audio sensor 200).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the alert system of Huapt to monitor audible alarms from the second facility (i.e. Neighbors house), since the system of Haupt is explicitly intended to receive “notifications based on the sensor readings of other users' sensors, for example, sensors installed by …neighbors” as well as including “receiving a notification of a potential intrusion”, and it would be desirable to potential consumers to be alerted to neighborhood break-ins or “potential intrusions” so that the system could “automatically close and lock the doors and windows in the house” to ensure the safety of the occupants and valuables (See paragraph [0069], “server 101 may be programmed to automatically take actions even without the explicit directions of a user. For example, upon identifying a potential intrusion at the house via a motion detector 200, the server 101 may transmit an instruction via gateway 141 to automatically close and lock the doors and windows in the house”). Examiner additionally notes that it would have been 
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the alert system of Huapt to monitor audible alarms from the second facility (i.e. Neighbors house), since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)).

Regarding claim 5, Haupt disclose wherein the opening-closing member includes a shutter, and Page 6 of 9the outputter outputs a signal for closing the shutter based on information (See Haupt paragraph [0069], “in response to a tornado warning alert, the server 101 may be programmed to automatically close storm shutters for all homes in the area of the alert”. Additionally, Haupt discloses wherein the information obtained by the system can be specifically information on a second facility output by the second facility, wherein the second facility is different from the first facility and is located in a vicinity of the first facility (See Paragraph [0063], “Additionally, users may be permitted to register for notifications based on the sensor readings of other users' sensors, for example, sensors installed by… neighbors”), and where the notifications are severs weather related (See Paragraph [0057], “a user may register to receive notifications based on one or more weather conditions detected by an external weather sensor 200 at their residence or other location. For instance, users may receive external temperature notifications (e.g., temperature reading above or below a threshold value), wind notifications (e.g., wind gust above a threshold value), and other notifications based humidity, pressure, daylight, precipitation, and other weather conditions”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Haupt to “automatically close storm shutters” based on corresponding information from an “external weather sensor 200” from a neighbor that indicates extreme weather since it would be obvious and logical to close storm shutters based on neighborhood weather information, as this could potentially prevent property damage when severe weather is detected. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Haupt to “automatically close storm shutters” based on corresponding information from a neighbors “external weather sensor 200” that indicates extreme weather since it would be obvious and logical to close storm shutters based on neighborhood weather information, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Nadathur et al. (US 2017/0033944) (hereinafter Nadathur) in view of Haupt et al. (US 2017/0099357) (hereinafter Haupt).
Regarding claim 4, Nadathur does not explicitly disclose wherein the information on the alert is emitted as a sound from an alert system provided in the second facility.
Haupt, however, teaches that it is known in the art to configure an opening-closing control system, comprising: an outputter (See at least Figures 1 and 15, generally considered element 101) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (See at least Figures 1 and 15, generally considered element 101. Examiner notes that “server” (element 101) both receives and transmits “signals”) that obtains information, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (See paragraph [0069]), and wherein information on an alert is emitted and received as a sound from an alert system (See Figure 5, See at least paragraphs [0054-0057] and [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the opening-closing control system of Nadathur such that it is capable of detecting an alarm or audible signal from an alert system, as taught by Haupt, as this would provide enhanced functionality for the system by enabling detection and interpretation of audible alarms (See Haupt, Figure 5, See at least paragraphs [0054-0057]), which enhance the functionality of the system and would be found desirable by various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 5, Nadathur does not explicitly disclose wherein the opening-closing member includes a shutter, and the outputter outputs a signal for closing the shutter based on the information.   Haupt, however, teaches that it is known in the art to configure an opening-closing control system, comprising: an outputter (See at least Figures 1 and 15, generally considered element 101) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (See at least Figures 1 and 15, generally considered element 101. Examiner notes that “server” (element 101) both receives and transmits “signals”) that obtains information, and the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member provided in the first facility, based on the information obtained by the obtainer (See paragraph [0069]), and wherein the opening-closing member includes a shutter, and Page 6 of 9the outputter outputs a signal for closing the shutter based on the information (See at least paragraph [0069], “in response to a tornado warning alert, the server 101 may be programmed to automatically close storm shutters for all homes in the area of the alert”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to close storm shutters in response to the detection of severe weather, since  Nadathur explicitly discloses detection of “weather-related information based on weather sensors the neighbor has installed” (See paragraph [0065]), and therefore, automated closing of storm shutters based on detection of severe weather would be obvious and logical, and would help to prevent damage to windows of the residents house, which would be found highly desirable to potential consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Response to Arguments
Applicant's arguments filed 8/03/2022 have been fully considered but they are not persuasive. 
Regarding the argument “Haupt fails to disclose the subject matter of amended independent claims 1 and 7 and the rejection to independent claims 1 and 7 in view of Haupt should therefore be withdrawn”. Examiner disagrees. See rejection for claims 1 and 7 above.
Regarding the argument “Unlike that recited in dependent claim 9, the Amber alert, news notification and tornado warning alert in Haupt cannot reasonably be considered "alert[s] regarding the second facility' [by which the information on the alert is output - i.e., the news source in Haupt], but are instead alerts regarding a child abduction”. Examiner disagrees, and notes that the system of Haupt is not strictly directed to “news notifications”. Haupt explicitly discloses receiving alerts and notifications from multiple different sources regarding multiple kinds of information, including at least “users may be permitted to register for notifications based on the sensor readings of other users' sensors, for example, sensors installed by friends, family members, neighbors, or from community sensors which provide public readings available to all system users with access to the server 101”, (See Paragraph [0063]) and “a user may register to receive notifications based on one or more weather conditions detected by an external weather sensor 200 at their residence or other location. For instance, users may receive external temperature notifications (e.g., temperature reading above or below a threshold value), wind notifications (e.g., wind gust above a threshold value), and other notifications based humidity, pressure, daylight, precipitation, and other weather conditions”, (See Paragraph [0057]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634